                  Case 20-12456-JTD                Doc 550         Filed 11/17/20           Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 390


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On November 11, 2020, I caused to be served the, “Order Granting Debtors’ Motion for
   Leave to File Late Reply to Objections to Motion of Debtors for Entry of Interim and Final
   Orders (I) Authorizing Debtors to (A) Obtain Postpetition Financing Pursuant to 11 U.S.C.
   §§ 105, 361, 362, 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1), and 364(E) of the Bankruptcy
   Code and (B) Use Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate
   Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final
   Hearing,” dated November 10, 2020 [Docket No. 390],

1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.


                             T:\Clients\RUBYTUE\Affidavits\Order De390_11-11-2020_JL.Docx
              Case 20-12456-JTD         Doc 550    Filed 11/17/20     Page 2 of 9




by causing true and correct copies to be:

        a. enclosed securely in separate postage pre-paid envelopes and delivered via first class
           mail to those parties listed on the annexed Exhibit A, and

        b. delivered via electronic mail to those parties listed on the annexed Exhibit B and
           Exhibit C.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                 /s/ Angharad Bowdler
                                                                 Angharad Bowdler

Sworn to before me this
17th day of November, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 550   Filed 11/17/20   Page 3 of 9




                    Exhibit A
                                                RUBY TUESDAY
                           Case 20-12456-JTD    Doc 550 Filed 11/17/20
                                                 Service List
                                                                               Page 4 of 9

Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.     (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                      AVE, STE 400 RIVERDALE MD 20737-1385




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 20-12456-JTD   Doc 550   Filed 11/17/20   Page 5 of 9




                    Exhibit B
                     Case 20-12456-JTD        Doc 550       Filed 11/17/20       Page 6 of 9
                                  RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                         Electronic Mail Master Service List




NAME                                   EMAIL ADDRESS
ABRAMS & BAYLISS LLP                   seaman@abramsbayliss.com; cannataro@abramsbayliss.com
ADAMS AND REESE LLP                    john.rogerson@arlaw.com; jamie.olinto@arlaw.com
ASHBY & GEDDES, P.A.                   gtaylor@ashbygeddes.com; kearle@ashbygeddes.com
BALLARD SPAHR LLP                      heilmanl@ballardspahr.com; roglenl@ballardspahr.com;
                                       ganzc@ballardspahr.com; andersonsanchezk@ballardspahr.com
BENESCH, FRIEDLANDER, COPLAN & ARONOFF kcapuzzi@beneschlaw.com; jgentile@beneschlaw.com
BUCHALTER, A PROFESSIONAL CORPORATION schristianson@buchalter.com
CHIPMAN BROWN CICERO & COLE, LLP       desgross@chipmanbrown.com; bolton@chipmanbrown.com
CLEARY GOTTLIEB STEEN & HAMILTON LLP   soneal@cgsh.com; jvanlare@cgsh.com
COLE SCHOTZ P.C.                       ddean@coleschotz.com; jalberto@coleschotz.com; aroth-
                                       moore@coleschotz.com
CONNOLLY GALLAGHER LLP                 cgriffiths@connollygallagher.com; lhatfield@connollygallagher.com;
                                       jwisler@connollygallagher.com; kconlan@connollygallagher.com;
                                       kbifferato@connollygallagher.com
DELAWARE SECRETARY OF STATE            dosdoc_ftax@delaware.gov
DELAWARE STATE TREASURY                statetreasurer@state.de.us
DORSEY & WHITNEY (DELAWARE) LLP        glorioso.alessandra@dorsey.com; schnabel.eric@dorsey.com
DOUG BELDEN, HILLSBOROUGH COUNTY TAX fitzgeraldb@hillsboroughcounty.org
GARNER & CONNER, PLLC                  cconner@garnerconner.com
GIBBONS P.C.                           hcohen@gibbonslaw.com; rmalone@gibbonslaw.com
GOLDMAN SACHS BANK USA                 gs-slg-notices@gs.com
GOULSTON & STORRS PC                   thoffmann@goulstonstorrs.com; ykass-gergi@goulstonstorrs.com
HILLER LAW, LLC                        ahiller@adamhillerlaw.com
HOLIFIELD & JANICH, PLLC               aholifield@holifieldlaw.com; kmann@holifieldlaw.com
HOWARD & HOWARD ATTORNEYS PLLC         mbogdanowicz@howardandhoward.com
HUNTON & WILLIAMS LLP                  ggriffith@huntonak.com
INDIANA ATTORNEY GENERAL OFFICE        heather.crockett@atg.in.gov; amanda.quick@atg.in.gov
JACK SHRUM, PA                         Jshrum@jshrumlaw.com
JENSEN BAGNATO, P.C.                   jeffrey@jensenbagnatolaw.com; jeffreycarbino@gmail.com
KELLEY DRYE & WARREN LLP               kdwbankruptcydepartment@kelleydrye.com; rlehane@kelleydrye.com;
                                       swilson@kelleydrye.com; mlevine@kelleydrye.com
KLEHR HARRISON HARVEY BRANZBURG LLP    rlemisch@klehr.com; sveghte@klehr.com; cbrennan@klehr.com
KOHNER, MANN & KAILAS, S.C.            swisotzkey@kmksc.com
KRAMER LEVIN NAFTALIS & FRANKEL LLP    arogoff@kramerlevin.com; rschmidt@kramerlevin.com;
                                       jsharret@kramerlevin.com; jwagner@kramerlevin.com
KURTZMAN | STEADY, LLC                 kurtzman@kurtzmansteady.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC    skaufman@skaufmanlaw.com
MAYNARD COOPER & GALE PC               jlamar@maynardcooper.com
MCCARTER & ENGLISH LLP                 kbuck@mccarter.com
MCELROY, DEUTSCH, MULVANEY &           dprimack@mdmc-law.com; jbernstein@mdmc-law.com
MIAMI-DADE COUNTY TAX COLLECTOR        priscilla.windley@miamidade.gov; mdtcbkc@miamidade.gov
MONZACK MERSKY BROWDER and HOCHMAN, rmersky@monlaw.com
OAKLAND COUNTY TREASURER               kevin@lawyermich.com
OFFICE OF ATTORNEY GENERAL -           cmomjian@attorneygeneral.gov; crmomjian@attorneygeneral.gov
OFFICE OF THE ATTORNEY GENERAL - TEXAS abigail.ryan@oag.texas.gov; jason.binford@oag.texas.gov
OFFICE OF THE UNITED STATES TRUSTEE    linda.richenderfer@usdoj.gov
PAUL HASTING LLP                       justinrawlins@paulhastings.com; aarongobersims@paulhastings.com
PENSION BENEFIT GUARANTY CORPORATION   morgan.courtney@pbgc.gov; efile@pbgc.gov; harris.melissa@pbgc.gov
POLSINELLI PC                          cward@polsinelli.com
REGER RIZZO & DARNALL LLP              erassman@regerlaw.com



                                                   Page 1 of 2
                  Case 20-12456-JTD      Doc 550       Filed 11/17/20       Page 7 of 9
                             RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                    Electronic Mail Master Service List




NAME                                     EMAIL ADDRESS
SAUL EWING ARNSTEIN & LEHR LLP           monique.disabatino@saul.com; luke.murley@saul.com
SCHREEDER, WHEELER & FLINT, LLP          chord@swfllp.com
SECURITIES & EXCHANGE COMMISSION         secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION       bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov
SHERRARD ROE VOIGT & HARBISON, PLC       mabelow@srvhlaw.com
SIMON PROPERTY GROUP                     rtucker@simon.com
SMTD Law LLP                             rberens@smtdlaw.com
STRADLEY, RONON, STEVENS & YOUNG, LLP    dpereira@stradley.com
SULLIVAN · HAZELTINE · ALLINSON LLC      zallinson@sha-llc.com
TCW DIRECT LENDING LLC                   michael.anello@tcw.com
THE ROSNER LAW GROUP LLC                 rosner@teamrosner.com; gibson@teamrosner.com
                                         liu@teamrosner.com
TROUTMAN PEPPER HAMILTON SANDERS LLP     marcy.smith@troutman.com; matthew.brooks@troutman.com;
                                         gary.marsh@troutman.com
TUCKER ARENSBERG                         bmanne@tuckerlaw.com
WATKINS & EAGER PLLC                     rireland@watkinseager.com
WOLCOTT RIVERS GATES                     jstiff@wolriv.com
YOUNG CONAWAY STARGATT & TAYLOR, LLP     bankfilings@ycst.com; mneiburg@ycst.com; jmulvihill@ycst.com
ZIONS BANCORPORTION                      gregory.baser@zionsbancorp.com




                                              Page 2 of 2
Case 20-12456-JTD   Doc 550   Filed 11/17/20   Page 8 of 9




                    Exhibit C
                 Case 20-12456-JTD     Doc 550      Filed 11/17/20   Page 9 of 9
                          RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                      Additonal Email List




Email
mgreger@allenmatkins.com
rmalone@gibbonslaw.com
hcohen@gibbonslaw.com
aholifield@holifieldlaw.com




                                           Page 1 of 1
